BROWN, J., dissenting; WALKER, J., concurring in dissenting opinion.
This is an appeal from a verdict and judgment for personal injuries sustained by the plaintiff while working as a brakeman on defendant's train in its yard at Wilmington. While there          (556) *Page 642 
are some exceptions to the evidence, and to the charge, they do not require serious consideration. The appeal substantially rests upon the defense that the plaintiff was a member of the defendant's Relief Department, and that, having received benefits thereunder, he is estopped to maintain this action. The jury find that the plaintiff was injured by the negligence of the defendant, that he was not guilty of contributory negligence, and that he received $146 of benefits under the Relief Department which should be deducted from the $5,000 damages as found by the jury, and the court rendered judgment accordingly for $4,854.
The evidence and the charge excepted to come within the ruling of this Court in King v. R. R., 157 N.C. 44, and the cause was tried by the learned judge below strictly in accordance with that decision. It will serve no purpose to review and elaborate that case. The plaintiff was compelled, according to the rules of the defendant company then in force, to enter the Relief Department, and in taking the benefits that were paid him the defendant became entitled to no more than a credit therefor. The gross inadequacy of such benefits, $146, as compared with the extent of his injuries, $5,000, certainly when taken in connection with the evidence in the case and the charge, is conclusive of the plaintiff's right to maintain this action and to sustain this recovery.
In R. R. v. McGuire, 219 U.S. 549, and R. R. v. Schubert,224 U.S. 603, it was held that the contracts of these Relief Departments are invalid, beyond being a payment on account. In paragraphs 2 and 3 of the complaint, being taken in connection with the answer of the defendant to those two paragraphs, it is admitted that the defendant was engaged in interstate commerce. It is unnecessary to go into the question as to the particular service in which the plaintiff was engaged at the time, shifting cars, whether any of the cars were destined for points beyond the State, as in R. R. v. Behrens, 233 U.S. 473, and other cases cited in Ingle v. R.R., 167 N.C. 636.
The United States Supreme Court, in cases above cited, held that the Relief Department contracts, even where the employees entered therein willingly, were invalid by virtue of the Federal statute. Our statute (Private Laws 1897, ch. 56, now Revisal, 2646) is identical with the Federal statute in this particular, and besides, in this case, all the employees of the defendant were compelled to enter the Relief Department. It is not necessary to consider whether the decision of this Court inBarden v. R. R., 152 N.C. 318, in which we held that such contracts were invalid, shall now be reinstated; Burnett v. R. R., 163 N.C. 186; for, taking King v. R. R., supra, as still in force in every respect, this case has been tried in accordance therewith, and the verdict and judgment are fully sustained by it. Besides, the defendant company, *Page 643 
in consequence of the decision of the United States Supreme          (557) Court in McGuire's and Shubert's cases, supra, above cited, and our statute, Laws 1913, ch. 6, have now ceased to plead the operation of their Relief Department as a defense to actions by employees for damages sustained from the negligence of the company or of fellow-servants of the injured employee.
No error.